     Case 2:21-cv-00177-RJJ-MV ECF No. 7, PageID.50 Filed 08/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


NANETTE ABAO,

               Petitioner,
                                                              CASE No. 2:21-cv-177
v.
                                                              HON. ROBERT J. JONKER
MARIA QUINN and PAUL QUINN,

               Respondents.

________________________________________/

                                              ORDER

        This is a new filing invoking the Hague Convention regarding a minor child, Z.C. The

original filing by the child’s natural father, George Cunningham, was summarily dismissed in Case

No. 2:21-cv-158 for reasons described in the Opinion and Order, and Judgment in that case at ECF

Nos. 10-11 (Attached Exhibit A). Thereafter, George Cunningham, while still incarcerated in

Chippewa County jail, attempted to submit additional materials that purportedly raised the same

theories on behalf of the child’s mother. The Magistrate Judge rejected that filing in the same case

at ECF No. 12.

        The new filing in this case number again comes from the Marquette County jail. The return

address bears the name of someone other than George Cunningham.                      (ECF No. 1,

PageID.41). However, the content of the submission makes it clear that George Cunningham

prepared the materials. Once again, he requests IFP status, this time purportedly on behalf of the

child’s mother. The theories asserted duplicate the theories the Court rejected in the original

case. They are meritless for the same reasons recited in the earlier dismissal, regardless of whether

the mother actually authorized this filing or not.
  Case 2:21-cv-00177-RJJ-MV ECF No. 7, PageID.51 Filed 08/05/21 Page 2 of 2




         Accordingly, IFP status (ECF No. 2) is GRANTED. The motion for hearing (ECF No. 3)

is DENIED. The matter is DISMISSED for the same reasons recited in the earlier case.

         IT IS SO ORDERED.



Dated:      August 5, 2021                 /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              2
